NOTICE OF ALLOWABILITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-16 are allowed.
Claim 7 is cancelled.

Allowable Subject Matter
Claims 1-6, 8-16 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please amend the language, “the second sealing coupling support” to recite, “the second seat coupling support” in line 10-11 of claim 16.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, the first and second walls defining a passageway therebetween, the passageway being vertically aligned with the seat support and laterally aligned with the arced bars.  
Regarding claim 5, the prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, each seat coupling support extending laterally and being positioned between each pair of arced bars.  
Regarding claim 6, the prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, the first and second side walls and the opening of the coupling member being laterally aligned.  
Regarding claim 15, the prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, f the seat coupling supports extending laterally between each pair of the arced bars, and a maximum lateral extent of each pair of seat coupling supports is less than a maximum lateral extent between each pair of arced bars.
Regarding claim 16, the prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, the first seat coupling support is between the first pair of arced bars and the second seat coupling support is arranged between the second pair of arced bar
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635